Proceeding pursuant to CPLR article 78 to annul a determination of respondent State Commissioner, dated December 7, 1971 and made after a statutory fair hearing, which affirmed a decision of respondent City Commissioner to terminate public assistance benefits to petitioner’s children on the ground that petitioner had failed to comply with section 360 of the Social Services Law in that she refused to execute a bond and mortgage on certain real property to the respondent City Department of Social Services. Application granted; determinations of both respondents annulled, on the law, without costs; and the benefits to the children are directed to be reinstated, retroactively from September 8, 1971, the date of termination. In our opinion, the intent of Congress, in its adoption of sections 601 et seq. of title 42 of the United States Code, which set forth the requirements of need and dependency for the Aid to Dependent Children grant which petitioner’s children were receiving, was to secure such grants for eligible children, notwithstanding a refusal of the parent to comply with a local agency’s demands under section 360 of the Social Services Law. Hopkins, Acting P. J., Latham, Shapiro, Gulotta and Benjamin, JJ., concur.